t c summary opinion united_states tax_court ina farka petitioner v commissioner of internal revenue respondent docket no 5599-13s filed date ina farka pro_se michelle r weigelt and cathy fung for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 with respect to an understatement of federal_income_tax for respondent denied petitioner relief from joint_and_several_liability under sec_6015 c and f the issue for decision is whether petitioner is entitled to relief under sec_6015 c or f for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when she filed her petition petitioner and frank koye were married in albania in and later moved to the united_states mr koye filed for divorce in date and moved out of the marital home after date petitioner and mr koye’s divorce became final on date petitioner is currently employed with the department of homeland security as an analyst during petitioner worked as an employee of the department of labor dol the dollar_figure she earned at the dol was reported on her joint form_1040 u s individual_income_tax_return for petitioner’s employment with the dol terminated in date it took some time to process petitioner’s claim for unemployment_compensation but she began receiving payments in date retroactive to date petitioner received unemployment_compensation totaling dollar_figure which was not reported on her joint form_1040 for petitioner received before date a form 1099-g certain government payments reporting the unemployment_compensation she was paid petitioner deposited her checks into her own bank account on date petitioner and mr koye were sent a federal tax_refund for that included taxable interest of dollar_figure that was not reported on their joint form_1040 for the record does not clearly show into whose bank account the refund check was deposited on date the district_court of maryland for montgomery county issued an interim protective_order in favor of petitioner and her children against mr koye on the basis of a finding that there were reasonable grounds to believe that mr koye had committed an assault mr koye was ordered not to abuse threaten or contact petitioner and she was granted temporary use and possession of the marital home the interim protective_order was changed to a temporary protective_order on date on date mr koye was adjudicated not guilty of a second degree criminal assault charge after petitioner invoked marital privilege after oath geraldine casey a licensed attorney who no longer practices law but prepares tax returns under her own name prepared petitioner’s joint federal_income_tax return for ms casey prepared and filed federal_income_tax returns for petitioner and mr koye for about years her normal routine was to provide them with an organizer in which to record their information for the tax_year along with their pertinent documents for the tax_return ms casey sent separate organizers to petitioner and mr koye as they were living apart and they each provided her with the information she used to prepare the return the joint federal_income_tax return for petitioner and her husband was filed on or about date respondent issued a statutory_notice_of_deficiency to petitioners for on date determining that they had failed to include in income petitioner’s unemployment_compensation and the interest_paid by the internal_revenue_service irs on a tax_refund according to respondent neither petitioner nor mr koye filed a petition for redetermination of the deficiency and the deficiency was assessed in due course discussion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer requesting spouse bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax sec_6015 provides apportioned relief to taxpayers who are divorced or separated in respect of a deficiency and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 c and f see sec_6015 sec_6015 to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c the requirements of sec_6015 are stated in the conjunctive haltom v commissioner tcmemo_2005_209 a requesting spouse will not qualify for relief if he or she fails to meet any one requirement alt v commissioner t c pincite haltom v commissioner tcmemo_2005_209 respondent contends that petitioner is not eligible for relief under sec_6015 because the understatement is attributable to her unreported unemployment_compensation of dollar_figure respondent further alleges that she had knowledge or reason to know of the understatement the other item is dollar_figure of interest on a joint refund sent to petitioner and mr koye in with reference to in cases involving omitted income the requesting spouse normally will have reason to know of an understatement if she had knowledge of the transaction giving rise to the income see 595_f3d_338 6th cir aff’g tcmemo_2009_20 115_tc_183 aff’d 282_f3d_326 5th cir petitioner argues that she did not know or have reason to know of the understatement she testified that she sent to the preparer three documents as attachments to two separate emails that included the form 1099-g aside from a conversation with mr koye about whether to file a joint_return she and mr koye did not discuss the return according to petitioner petitioner testified further that she had no knowledge of the interest_income because the refund check was sent to the return preparer ms casey testified that she had trouble preparing the tax_return timely because petitioner did not return the organizer to her petitioner sent emails instead according to ms casey’s testimony she could not open all the emails petitioner sent to her the one she could open contained the two documents she reported a form_w-2 wage and tax statement from the dol and a document from something called world trading ms casey further testified that she reviewed the return line by line with petitioner and mr koye separately by telephone she added that they wanted to know whether it would be better to file jointly or separately each was asked where the refund check should be sent and she was told the same as last year ms casey testified that during their separate telephone conversations on date petitioner and mr koye gave her permission to file the return so that it could be filed that night according to ms casey she became aware of the unreported income items only when mr koye notified her of the receipt of the notice_of_deficiency petitioner had knowledge or reason to know of the unreported unemployment_compensation because she had actual knowledge of the income item petitioner did not establish that she had no reason to know of the receipt of the interest on the tax_refund even if she did not know or have reason to know of the items of unreported income the understatement_of_tax is primarily attributable to her we therefore need not consider the other requirements see alt v commissioner t c pincite where a spouse seeking relief under sec_6015 has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied sec_6015 115_tc_183 aff’d 282_f3d_326 5th cir the court finds that petitioner has failed to satisfy the requirements of sec_6015 and c therefore she is not entitled to relief under sec_6015 sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is divorced or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency or a specific_portion thereof sec_6015 b and c see cheshire v commissioner t c pincite stergios v commissioner tcmemo_2009_15 petitioner and mr koye were divorced at the time she submitted her claim for spousal relief and respondent does not dispute that her election for relief was timely respondent asserts however that petitioner’s request for relief under sec_6015 is invalid because at the time the joint_return was filed she had actual knowledge of the unreported items the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs see cheshire v commissioner t c pincite the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency in the case of omitted income knowledge of the item includes knowledge of the receipt of the income sec_1_6015-3 income_tax regs petitioner had actual knowledge of the receipt of her unemployment_compensation the record does not reflect where the refund check that included interest was deposited respondent has not offered any other evidence to show that petitioner had actual knowledge of the receipt of the interest_income the court finds therefore that petitioner is not entitled to relief under sec_6015 as to her unemployment_compensation but is entitled to relief as to the unreported interest_income because we lack clear_and_convincing evidence to support a different allocation petitioner is allocated of the interest_income on the joint refund see sec_1_6015-3 income_tax regs as discussed below the abuse exception does not apply to the half of the interest attributable to petitioner see sec_1_6015-3 income_tax regs revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 sec_6015 sec_6015 provides an alternative means to relieve an individual where relief is not available under sec_6015 or c from joint liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances because the court has found that petitioner does not qualify for relief under sec_6015 or c with respect to her unemployment_compensation and the half of the interest on the tax_refund for which she did not receive relief under sec_6015 consideration will be given to her qualification under sec_6015 for those items we apply a de novo standard of review as well as a de novo scope of review see porter v commissioner t c pincite petitioner bears the burden of proving that she is entitled to relief see rule a porter v commissioner t c pincite alt v commissioner t c pincite the commissioner has published revenue procedures listing the factors that are normally considered in determining whether sec_6015 relief should be granted see revproc_2013_34 supra the court considers these same factors in the light of the attendant facts and circumstances but is not bound by them see 136_tc_432 sriram v commissioner tcmemo_2012_91 the revenue_procedure guidelines begin by establishing all the threshold requirements that the commissioner contends must be satisfied before an equitable relief request may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id the irs will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions applies attribution due solely due to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse id sec_4 petitioner alleges that mr koye abused her the revenue_procedure provides that if the requesting spouse can show that she was the victim of abuse before the filing of the tax_return and that as a result of that abuse the requesting spouse was not able to challenge the treatment of any items on the return for fear of retaliation consideration will be given to granting equitable relief even though the deficiency or underpayment is attributable in whole or in part to an item of the requesting spouse id sec_4 d i r b pincite the record does contain some evidence suggesting abuse in date protective orders were issued in favor of petitioner and her children against mr koye on the basis of a finding that there were reasonable grounds to believe that mr koye had committed an assault petitioner alleges that in late date relatives came to her house to visit and when she opened the door to greet them mr koye pushed her out into her relatives and closed the door that is the incident that she said prompted her to obtain the protective orders mr koye was eventually adjudicated not guilty of a second degree criminal assault charge after petitioner refused to testify and withdrew the complaint the abuse incident that petitioner raises took place almost a year before the preparation of the return at issue here petitioner has not suggested much less proved any connection between the date incident and the absence of her unemployment_compensation from her joint income_tax return in on the basis of the testimony of petitioner and ms casey it appears to the court that somehow ms casey either did not receive the form 1099-g or could not open it and petitioner for some reason failed to catch the mistake in her communications with ms casey the court concludes that it was not abuse that caused the omission of petitioner’s item from the return on the record before us petitioner is unable to meet requirement that the liability be attributable to the nonrequesting spouse on the record the court concludes that petitioner has failed to carry her burden of establishing that it would be inequitable to hold her liable for the tax_liability and the court holds that she is not entitled to relief under sec_6015 with respect to the unreported unemployment_compensation of dollar_figure and half of the interest on the tax_refund to reflect the foregoing decision will be entered under rule
